Judgment, Supreme Court, New York County (Harold Rothwax, J., on denial of speedy trial motion; Edwin Torres, J., at trial and sentence), rendered April 18, 1984, convicting defendant of robbery in the first degree and two counts of robbery in the second degree and sentencing him to concurrent, indeterminate terms of imprisonment, unanimously affirmed.
This appeal was held in abeyance to allow further proceedings in the trial court concerning speedy trial motions by defendant and codefendant Melvin Haynes (143 AD2d 571). At the hearing conducted on November 29, 1989 (Harold Roth-wax, J.), counsel for both defendants indicated that upon review of the minutes of all court appearances, they were satisfied that they could not show that their clients’ rights to a speedy trial had been violated. Therefore, defendant withdrew his motion.
We find no merit to defendant’s remaining claims. His guilt was established beyond a reasonable doubt. He was arrested at the scene, in possession of a knife, and unlike the robbery victims who had been ordered to undress, was fully clothed. The police testimony that the naked people pointed at defendant was admissible. Caught between the armed robbers and the police, the victims had no time for studied reflection. (People v Brooks, 71 NY2d 877; People v Edwards, 47 NY2d 493.) The prosecutor’s summation, viewed in light of the defense contentions, was fair and there was no Rosario violation. Concur—Sullivan, J. P., Asch, Milonas and Rosenberger, JJ.